991 So.2d 426 (2008)
William J. WROE, Appellant,
v.
AMICA MUTUAL INSURANCE COMPANY, Appellee.
No. 5D08-245.
District Court of Appeal of Florida, Fifth District.
September 26, 2008.
*427 Hans Kennon, of Morgan & Morgan, P.A., Orlando, for Appellant.
Jamie Billotte Moses, of Fisher, Rushmer, Werrenrath, Dickson, Talley & Dunlap, P.A., Orlando, for Appellee.
PER CURIAM.
The appellant, William J. Wroe, appeals the final order of the trial court with respect to an award of an appraisal panel convened pursuant to a policy of automobile insurance to consider the damages sustained by the appellant's vehicle as a result of an accident. While we affirm the order of the trial court, we do so without prejudice to the appellant's right to seek an additional award should further damages be uncovered when the vehicle is repaired.
AFFIRMED.
MONACO, EVANDER and COHEN, JJ., concur.